— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered October 22, 1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention as to the sufficiency of the factual allocution has not been preserved for appellate review, as he failed to raise this issue in the court of first instance (see, People v Pellegrino, 60 NY2d 636; People v Carter, 109 AD2d 747). In any event, the allocution was sufficient to justify the court’s acceptance of the defendant’s guilty plea (see, People v Millington, 111 AD2d 993; People v Johnson, 107 AD2d 713).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. Mollen, P. J., Brown, Kunzeman and Kooper, JJ., concur.